PEREMPTORY WRIT OF MANDAMUS
WHEREAS, The Supreme Court of The State of Florida has directed that Peremptory Writ of Mandamus issue, this is to command you, the Honorable Alan R. Schwartz, as the Chief Judge of the District Court of Appeal, Third District, to reinstate the appeal in Walsh v. Southwest Flagler Associates, etc., Case No. 92-01920, 608 So.2d 30.
WITNESS the Honorable Rosemary Barkett as Chief Justice of the Supreme Court of the State of Florida and the Seal of said Court at Tallahassee, Florida, on this the 5th day of May, 1993.
overton, McDonald, grimes, KOGAN and HARDING, JJ., concur.